EXHIBIT Report of Independent Registered Public Accounting Firm To the Members of Atlantic Methanol Production Company, LLC Houston, Texas We have audited the accompanying statements of income, members’ equity and cash flows of Atlantic Methanol Production Company, LLC (the “Company”) for the year ended December 31, 2005.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the results of operations and cash flows of Atlantic Methanol Production Company, LLC for the year ended December 31, 2005, in conformity with accounting principles generally accepted in the United States of America. /S/
